Citation Nr: 0502446	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  98-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for diabetes mellitus, and if so, entitlement to 
service connection for diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1959 to September 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In a May 1998 rating decision, the RO denied the appellant's 
claims for evaluations in excess of 10 percent for right and 
left knee disabilities.  The appellant disagreed and this 
appeal ensued.  In October 1999, the Board remanded these 
claims for additional evidentiary development.  While this 
development was being accomplished, the RO issued rating 
decisions denying the application to reopen the previously 
denied claim of service connection for diabetes mellitus.  
The appellant disagreed with this determination as well, and 
perfected an appeal of this claim.  Thus, the issues for 
appellate review are as stated on the title page of this 
decision.  

In July 1999, the appellant testified at a hearing before a 
Veterans Law Judge (a position formerly titled "Board 
Member") regarding the right and left knee claims.  A 
transcript of the hearing is of record.  That Judge was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 1991) and by 
law was required to participate in any decision made 
regarding those issues.  By an October 2004 letter, the Board 
informed the appellant that the Judge was no longer employed 
by the Board, told him he had a right to another hearing by 
another Judge, and asked him to chose within 30 days whether 
he wanted another hearing.  As the Board has received no 
response from the appellant in the 30 days after the issuance 
of the October 2004 letter, the Board may proceed with review 
of the case.  

In this decision, the Board denies the appellant's 
application to reopen the previously denied claim of service 
connection for diabetes.  The claims for increased 
evaluations for the right and left knee disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In October 1990, the RO notified the appellant of the 
denial of his claim of entitlement to service connection for 
diabetes mellitus; the appellant did not timely initiate an 
appeal of this determination.  

2.  Additional evidence submitted since October 1990 fails to 
show a medical nexus between the current findings of diabetes 
mellitus initially shown in December 1981 and the appellant's 
service.  


CONCLUSION OF LAW

Evidence received since October 1990 is new but is not 
material; the October 1990 rating decision is final and is 
not reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001 and 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 2 91 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claims involved in this case were received in 
September 1997, and there is no issue as to provisions of 
forms or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2004).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  VA believes Pelegrini II is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II, the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his initial claim in 1997, the RO 
sent him a June 1998 letter notifying him of the initial 
denial of his claims.  Upon his disagreement with the rating 
decision, the RO issued a June 1998 statement of the case, 
and, after receipt of additional evidence, an October 1998 
supplemental statement of the case, each of which listed the 
evidence considered, the applicable law and rating criteria, 
and the reasons for the decision.  By an August 1998 letter, 
the RO told the appellant of a scheduled hearing in September 
1998; a transcript of the hearing is of record.  By a July 
1999 letter, the RO told the appellant of a scheduled hearing 
before a Veterans Law Judge later that month; a transcript of 
that hearing is of record.  In October 1999, when the Board 
remanded the case to the RO for additional evidentiary 
development, the appellant received a copy of that remand, 
thereby informing him of the evidence deemed necessary by the 
Board.  Pursuant to these remand directives, the RO sent the 
appellant November 1999 and June 2000 letters asking for 
information regarding all medical treatment for the claimed 
disabilities.  In a May 2000 statement, the appellant 
reported he had not had any treatment for his knees.  In 
further letters, in August 2000, September 2000, August 2001, 
December 2001, March 2003, and July 2003, the RO informed the 
appellant of the information and evidence necessary to 
substantiating the claims and what information and evidence 
he should provide and what assistance VA could provide.  In a 
December 2002 letter, the RO told the appellant of an 
upcoming hearing in February 2003, a transcript of which is 
of record.  Upon receipt of additional evidence, the RO 
readjudicated the knee claims, adjudicated the diabetes 
claim, and issued a statement of the case in September 2000 
and supplemental statements of the case in April 2000, 
September 2000, October 2002, and April 2003.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment for a 
seizure disorder and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claim, of the information 
and evidence he was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in his possession 
pertinent to the claim.  See Pelegrini II, No. 01-944, U.S. 
Vet. App., at 10.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA' s or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The evidence of record includes the service medical records, 
VA and private treatment records, documents received on 
multiple occasions from the appellant, his representative, 
and a friend, and the transcript of the appellant's testimony 
at September 1998 and July 1999 hearings.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  The 
claims file also includes VA examinations prepared in 
December 1997, December 1999, and January 2001.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Application to Reopen Diabetes Mellitus Claim

In an October 1990 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
diabetes mellitus.  The RO notified the appellant of this 
action by letter dated in October 1990.  

In a December 1999 statement, the appellant again claimed 
service connection for diabetes.  (It is also noted that the 
appellant discussed a claim of service connection for 
diabetes in a March 1992 statement and that no action was 
taken in response to that statement.)  The RO issued rating 
decisions in December 1999, April 2000, and June 2000, 
denying the appellant's application to reopen the previously 
denied claim.  The appellant disagreed and this appeal 
ensued.  

The appellant seeks to reopen the previously denied claim.  
Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2003).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen was prior to 
August 29, 2001, and the following regulation defining new 
and material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the September 
1998 Board decision is of concern for the purpose of 
reopening this claim.  The evidence is presumed credible for 
the purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In denying the claim in October 1990, the RO found that the 
service medical records showed no indications of diabetes in 
service and that the first indication of diabetes was in 
December 1981, more than two years after separation from 
service.  In other words, the RO acknowledged that there was 
a current diagnosis of diabetes as of December 1981, though 
there was no medical evidence of a nexus, or link, between 
the diabetes beginning in 1981 and his service more than two 
years earlier.  To reopen the claim, the additional evidence 
received since October 1990 must include medical evidence of 
such a nexus.  

This additional evidence includes VA clinical records for a 
variety of periods, beginning in November 1990 and through 
recent records in 2003.  These documents generally show 
diagnoses of and treatment for diabetes mellitus as of the 
dates of those records.  As such, they provide cumulative 
evidence of the present diagnosis of diabetes, a fact 
acknowledged by VA when it considered his claim in October 
1990.  This evidence is new, though not material to his 
claim.  Also of record are copies of VA clinical records 
dated from January 1980 to December 1981 that were previously 
of record when the RO rendered its decision in October 1990.  
The records included copies of the December 1981 clinical 
records reporting a diagnosis of diabetes.  These records are 
merely duplicative of records previously before 
decisionmakers and are therefore not new.  The claims file 
includes VA examination reports in December 1997, December 
1999, and January 2001, all in evaluation of the service-
connected knee disabilities; none of the examination reports 
contain more than a diagnosis of a past medical history of 
diabetes mellitus.  In none of this evidence is there any 
medical comment as to the etiology of the diabetes, other 
than that it had its onset when the appellant was an adult.  
As the reason for the earlier denial was that there was no 
medical evidence linking the diabetes to service, the 
additional evidence that does not address this question is 
new, but not material.  

In the years since the earlier rating decision in October 
1990, VA has amended its regulations to provide for 
presumptive service connection for type-II diabetes mellitus, 
if a veteran was exposed to an herbicide agent during active 
military, naval, or air service, though there be no record of 
such disease during service.  For this presumptive to apply, 
diabetes would have to be manifest to a degree of 10 percent 
or more at any time after service.  A veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning in January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  

The appellant maintained in a September 2001 statement that 
he serviced aircraft in Thailand that had flown close ground 
support missions in Vietnam.  He also reported that the only 
time he was in the Republic of Vietnam was as a passenger on 
a aircraft.  He reported he was transiting from his duty 
station in Thailand to the Continental United States, when 
his plane made a stop at Saigon and all doors were left open.  
He indicated service department records showed the aircraft 
he traveled on flew over Vietnam twice (once each way), 
though the copies of service department records he provided 
showed no more than that he traveled on emergency-leave 
orders from Korat Air Base, Thailand, to Travis Air Force 
Base, California, in February 1974, and presumably returned 
to Thailand sometime soon thereafter.  

The principal question, given this change in the regulations, 
is whether the evidence shows he served or visited Vietnam in 
February 1974.  If so, then the diagnosis of diabetes and a 
determination of the disease manifested at a 10 percent rate 
would entitle him to service connection for diabetes.  
However, the service department records show nothing more 
than that the appellant flew between Thailand and California 
in February 1974.  They do not show any stop in Saigon as 
contended by the appellant.  Though such a stop is possible, 
the record contains no evidence other than the appellant's 
own recollection on which to base such a conclusion.  
Instead, the service department records show his duty 
assignment in Thailand and place him on an aircraft flying 
between Thailand and California, without indication of a stop 
for any period in Saigon or other areas of Vietnam.  Despite 
the change in regulation, and even if the claim were to be 
reopened based on this change in the regulation, there is no 
documentation attesting to the appellant's visitation to the 
Republic of Vietnam that would warrant application of the 
presumptions of section 3.309(e).  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
additional evidence received since the October 1990 rating 
decision is new, but is not material.  As such, the claim of 
entitlement to service connection for diabetes mellitus is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for diabetes mellitus is 
denied.  


REMAND

By a February 1980 rating decision, the RO established 
service connection for chondromalacia of the right knee with 
Osgood-Schlatter's Disease and for chondromalacia of the left 
knee, each assigned a noncompensable evaluation.  In the 
October 1990 rating decision, the RO increased the 
evaluations to 10 percent disabling for each knee.  In 
September 1997, the appellant filed claims seeking ratings in 
excess of 10 percent disabling.  The RO initially denied 
these claims in a May 1998 rating decision, from which this 
appeal was perfected.  

The 10 percent evaluation for each knee disability has been 
assigned in this case on the basis of Diagnostic Code 5257 
for instability of the knee and Diagnostic Codes 5010 for 
arthritis.  Under Diagnostic Code 5257, a 10 percent 
evaluation may be assigned where the evidence shows slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation may be assigned for moderate recurrent subluxation 
or lateral instability, and a 30 percent evaluation may be 
assigned for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2004).  

The criteria of Diagnostic Code 5010 for traumatic arthritis 
is rated based on the criteria of Diagnostic Code 5003 for 
degenerative arthritis established by x-ray findings, which 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  For the knee disabilities, that diagnostic 
criteria if found at Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension, respectively.  Under 
Diagnostic Code 5260 for limitation of flexion of the leg, a 
noncompensable evaluation may be assigned where evidence 
demonstrates flexion limited to 60 degrees.  For flexion 
limited to 45 degrees, a 10 percent evaluation may be 
assigned.  For flexion limited to 30 degrees, a 20 percent 
may be assigned.  For flexion limited to 15 degrees, a 
30 percent evaluation may be assigned.  Under Diagnostic Code 
5261 for limitation of extension of the leg, a noncompensable 
evaluation may be assigned for extension limited to 
5 degrees.  Extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  

When, however, the limitation of motion for the knees is 
noncompensable under the applicable criteria, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, the knees are 
to be rated as follows:  

20 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups, with occasional incapacitating 
exacerbations.  

10 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups.  

(These ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.) 38 C.F.R. § 
4.71a (2003).  

Arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003/5010 and 5257.  For example, a 
knee disorder rated under Diagnostic Code 5257 may involve 
additional disability justifying a separate rating if there 
is limitation of motion under Diagnostic Codes 5260 or 5261 
that meets the criteria for a noncompensable rating.  See  
VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Therefore, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also x-ray evidence of arthritis and 
limitation of motion severe enough to warrant a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261, a separate rating is available under Diagnostic Codes 
5003 or 5010.  VAOPGCPREC 9-98.  

As the criteria for rating these disabilities is predicated 
on a loss of motion, an evaluation of the disability in light 
of that criteria must consider whether there is additional 
functional loss due to pain on motion.  Weakness is 
considered as important as limitation of motion.  Any part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. §§ 4.40, 
4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1993).  
As the criteria of Diagnostic Code 5257 are not predicated on 
loss of range of motion, an analysis of the impact of pain 
and functional loss is not necessary when employing that 
criteria.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The rule 
against pyramiding, 38 C.F.R. § 4.14 (2003), does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The most recent VA examination, in January 2001, discussed 
the severity of the right knee disability, though it failed 
to address the left knee disability.  Other VA examinations 
of record, in December 1997 and December 1999, addressed the 
symptoms of both knees.  To ensure a thorough evaluation of 
the severity of both knee disabilities, the case is remanded 
for a comprehensive VA examination.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claim; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and severity of the service-
connected right and left knee 
disabilities.  Send the claims folder to 
the physician for review; any report 
written by the physician should 
specifically state that such a review was 
conducted.  After reviewing the available 
medical records and examining the 
appellant, ask the physician to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
her or his professional expertise - on 
the nature of the current residuals.  Ask 
the physicians to indicate the extent or 
limitation of flexion and extension of 
both the right and left knees; the 
presence and effect of any ankylosis, 
instability, subluxation, dislocation, or 
degenerative changes affecting the knees; 
and any additional functional loss due to 
pain on use.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


